Per Curiam.,
This cause coming on to be heard upon an application of the appellants for a supersedeas of the decree appealed from, and also upon motion of the apellees to dismiss the appeal for failure to file briefs by the appellants, and upon motion by the appellants to be allowed to file briefs on the merits after the lapse of time allowed by the rules for filing such briefs, upon consideration of the transcript of the record on the application for supersedeas, the court finds that there is no merit in the appeal, but on the contrary that the appeal is frivolous; it is therefore, considered, ordered and adjudged that the applications by the appellants for supersedeas and for leave to file briefs be, and the same are hereby denied, and the motion of the appellee to dismiss the d|ppeal is hereby granted, and the said appeal in said cause is hereby dismissed at the cost oí the appellants.
Justices Mabry and Carter dissent.